ACCEPTED
                                                                                           01-15-00714-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     10/26/2015 9:37:54 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK



                CAUSE NO. 01-15-00714-CV
    ____________________________________________________________
                                                      FILED IN
                                                1st COURT OF APPEALS
                                                    HOUSTON, TEXAS
                 IN THE COURT OF APPEALS        10/26/2015 9:37:54 PM
              FOR THE FIRST DISTRICT OF TEXAS CHRISTOPHER A. PRINE
_____________________________________________________________
                                                         Clerk


             IN THE INTEREST OF S.R.H., A CHILD
_______________________________________________ ______________

        From the 315th Judicial District Court of Harris County, Texas
                    Cause No. 2013-04271J


         MOTION FOR EXTENSION TO FILE APPELLANT’S BRIEF

1. This is an accelerated appeal in a parental termination case.

2. Appellant’s brief was due in this case on September 28th because the record was

   filed on September 8, 2015.

3. On October 15, 2015, the Clerk notified the undersigned counsel that either a

   brief or a motion for extension of time to file the brief had to be filed within ten

   days after this notice. The due date would then be October 25 th, but the

   undersigned counsel calculates that because October 25th was a Sunday, counsel

   had until midnight of October 26th to file her motion for extension. Counsel has

   filed a motion for extension pursuant to that calculation.

4. The Court issued an order on October 26th received by the undersigned counsel

   at approximately 5:27 p.m. which stated that counsel must file appellant’s brief

   by November 3, 2105.
  5. Counsel respectfully requests that she be granted an extension until November

     23rd. Counsel must have this time in order to communicate with her client and

     his trial counsel. Trial counsel has expressed an interest to be involved in the

     appeal and the undersigned counsel was out of town on vacation for two weeks

     in October. This vacation had been scheduled for approximately four months.

     Counsel also has her taxes due on November 2 nd (there is an extension this year

     because of the flooding), and she is getting ready for trial, and has other work

     obligations.

  6. Therefore, counsel respectfully requests that the Court allow her an extension of

     time to file appellant’s brief until November 23rd.

                                              Respectfully submitted,

                                              /s/ Lana Shadwick
                                              Lana Shadwick
                                              State Bar No. 00784951
                                              12535 Kingsride, Ste. 313
                                              Houston, Texas 77024
                                              Telephone: (713) 392-8222
                                              Lana@LanaShadwick.com



                    CERTIFICATE OF CONFERENCE

     Appellant has notified opposing counsel and there is no opposition to this

motion.

                                              /s/ Lana Shadwick
                          CERTIFICATE OF SERVICE

     The undersigned hereby certifies that a true and correct copy of the foregoing

instrument was forwarded to Asst. Harris County Attorney Sandra Hachem on the

26th day of October, 2015 by electronic mail.

                                         /s/ Lana Shadwick